Case: 13-10620      Document: 00512471808         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-10620                        December 16, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
OLIN RAY NOWLIN,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-28


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Olin Ray Nowlin, Texas prisoner # 824386, appeals the district court’s
dismissal of his petition for writ of mandamus, in which Nowlin asked the
district court to compel the Texas Court of Criminal Appeals to order the state
trial court to file his state postconviction application and brief that it had
refused to file in June 2012. Nowlin’s assertions that he was not seeking



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10620     Document: 00512471808      Page: 2     Date Filed: 12/16/2013


                                  No. 13-10620

mandamus relief, that the district court should have construed his petition as
a 28 U.S.C. § 2254 petition, and that the district court should have filed and
considered his mandamus petition as part of case number 4:04-CV-949-Y based
on newly discovered evidence are frivolous.
      The appeal is without arguable merit and is DISMISSED as frivolous.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2. Nowlin
is WARNED that any future frivolous filings in this court or any court subject
to this court’s jurisdiction will subject him to sanctions.




                                        2